                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

LARRY BASEMORE,                                 )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 16-cv-562-SMY-RJD
                                                )
KENT BROOKMAN, et al.,                          )
                                                )
       Defendants.                              )
                                                )


                                             ORDER

DALY, Magistrate Judge:

        This matter is before the Court on Plaintiff’s Motion to Establish Video Conference

between Plaintiff’s Expert Witness and Plaintiff (Doc. 76). Defendants’ filed a Response (Doc.

78). Plaintiff filed a Reply (Doc. 79). Plaintiff seeks permission to use the video conferencing

system at Menard Correctional Center so that Plaintiff’s expert can conduct an interview with

Plaintiff to evaluate the effects of solitary confinement. Defendants object to the use of the video

conferencing system for the interview because there is limited video availability at Menard and

allowing the use of the video system for expert evaluations would put additional strain on Menard’s

ability to provide necessary video support for court appearances and depositions.

       While the Court recognizes the use of the video conferencing system for this expert

evaluation may place an additional strain on the system, in this case it is justified. Plaintiff’s

expert is in Massachusetts, and requiring the expert to travel to Menard would cause Plaintiff’s

counsel (and potentially the Court) to incur significant cost which can be avoided by the use of

video conferencing. To disallow the use of video conferencing would likely result in Plaintiff

                                           Page 1 of 2
being prevented from utilizing an expert. Defendants are DIRECTED to allow the use of the

video conferencing system at Menard for an interview between Plaintiff and Plaintiff’s expert

witness. The parties shall arrange for the interview to take place prior to the March 1, 2019

deadline to disclose expert witnesses. If the parties cannot arrange for the interview to occur prior

to March 1, 2019, the parties shall jointly file a motion for extension of the deadline to disclose

experts.

IT IS SO ORDERED.

DATED: February 11, 2019


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 2 of 2
